Citation Nr: 1504542	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  13-01 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for dental trauma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The Veteran had active service from February 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2013.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's appeal.  These records have been reviewed by the Board in adjudicating this claim. 


FINDINGS OF FACT

1.  The February 2009 Board decision that denied service connection for dental trauma was not appealed nor was reconsideration requested.
 
2.  Evidence submitted since that February 2009 Board decision is not new, in that it is cumulative and redundant of the evidence previously considered.


CONCLUSIONS OF LAW

1.  The February 2009 decision, which denied the Veteran's claim of entitlement to service connection for dental trauma is final.  38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  New and material evidence has not been presented, and the claim of entitlement to service connection for dental trauma is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in October 2011.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Concerning the duty to assist, VA has previously obtained available service treatment records (STRs) and post-service treatment records and afforded him      the opportunity to present testimony and evidence.  VA examinations conducted in conjunction with prior claims are of record.  VA is not required to provide a medical examination or opinion unless new and material has been presented.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).  

The Veteran was afforded a hearing before the undersigned VLJ in November     2013, during which he presented oral argument in support of his claim.  In Bryant     v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have   been overlooked.  Here, the VLJ identified the issue and the Veteran testified as to  his symptomatology and treatment history.  Neither the Veteran nor his representative  has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

The available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran's claim seeking entitlement to service connection for bilateral hearing loss was previously denied in a February 2009 Board decision.  Because the Veteran did not appeal the decision to the U.S. Court of Appeals for Veterans Claims (Court) or request reconsideration, the decision is final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

The Board notes that the RO initially reopened the claim but denied it on the merits.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

VA must review all of the evidence submitted since the last final rating decision to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will generally be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The evidence considered at the time of the February 2009 Board decision includes the Veteran's service treatment records (STRs) which did not reveal any dental trauma.  The dental entrance examination in February 1968 revealed that the Veteran had cavities on Teeth #7, 8, 9, 10, and 11 (upper front teeth).  In February 1970, cavities were filled in Teeth #7, 8, 9, 10, and 11.  The separation examination of January 1970 noted that the Veteran reported hearing loss as a result of the land mine incident; however, there was no indication that the Veteran's teeth were damaged or that he experienced any other type of dental trauma during service.   The separation examination report shows that Teeth # 1, 8, 10, 11, 15, and 32 were restorable and that tooth 19 was missing. No remarks were made regarding additional defects and diseases. 

The Veteran maintained that he shattered four of his upper front teeth as a result    of a land mine incident during service.  The Veteran further maintained that he attempted to seek additional dental treatment prior to his discharge; however, he was told that this would delay his discharge.  It was therefore suggested that he seek treatment from a private dentist after discharge.  According to the Veteran, he sought dental treatment at the Los Angeles VA hospital, but they referred him out for private treatment.  

At a July 2004 VA examination, the examiner reviewed the claims file and commented that the STRs indicated multiple carious lesions on Teeth # 7, 8, 9,    and 10 at the time of the Veteran's induction into service and there was never any mention of fractured teeth or follow-up care with regard to Teeth # 7, 8, 9, and 10. The same dentist who examined the Veteran in July 2004, re-examined him in August 2006 and March 2007 and found that no dental disability existed.

In November 2008, the Veteran was examined by a different VA dentist, who essentially noted that the Veteran's in-service dental examination records revealed that cavities existed on the Veteran's upper front teeth as of September 1969, and that temporary fillings were placed on those teeth in October 1969.  This was prior to the December 1969 date on which the Veteran alleges he sustained the dental trauma.  The examiner further acknowledged that records in the claims file appear to confirm that the Veteran was approved by the Los Angeles VA to go to a private dentist for crowns (caps) at VA's expense.  The examiner opined that the need for the front crowns (caps) was most likely from the pre-existing dental cavities, as opposed to a mortar explosion in Vietnam.  

The Board denied service connection for dental trauma because the Teeth # 7, 8, 9, and 10 were crowned (capped) as a result of decay from cavities that existed at the time of the Veteran's entry into service, and the Veteran did not have a dental condition or disability involving his four front teeth as a result as a result of combat wounds or other trauma during his service.  The Board also found that the Veteran did not meet the requirements for service connection for the limited purpose of receiving VA outpatient treatment.  The Board noted that, at the time of service discharge, the Veteran was referred by VA for post-service dental treatment by a private dentist to have crowns placed on Teeth #7, 8, 9, and 10; he received this treatment free of charge shortly after discharge from service from a private dentist who subsequently informed the Veteran that he was reimbursed by VA for such treatment. 

Evidence added to the record since the February 2009 Board decision consists of VA treatment records and statements from the Veteran.  

The VA treatment records are not relevant as they do no pertain to dental treatment.  

In statements and testimony, the Veteran reiterated that multiple front teeth were damaged when he rode over a land mine.  He stated that he mentioned his dental trauma at discharge and was given the option remaining in service for 6 months or going to a private dentist, and the VA did send him to a private dentist.  He stated that he currently needs new caps for these teeth.  

The Veteran's statements that he suffered dental trauma to multiple front teeth  when he rode over a land mine are duplicative of statements he made in the previous denial; thus, his statements are not new.  See 38 C.F.R. § 3.156(a).  The Board also notes the Veteran has referenced 38 U.S.C.A. § 1154(b).  However,    the circumstances of the Veteran's service, including his combat service and the landmine incident, were of record and considered at the time of the February 2009 Board decision.  

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for dental trauma is cumulative or redundant of the evidence of record at the time of the last prior final denial.  Therefore, new and material evidence has not been received pursuant to 38 C.F.R. § 3.156(a) and the claim for service connection for dental trauma is not reopened.  Accordingly, the appeal is denied.



ORDER

As new and material evidence has not been submitted, the claim for service connection for dental trauma is not reopened and the appeal is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


